PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/728,896
Filing Date: 2 Jun 2015
Appellant(s): Kim et al.



__________________
Justin O. Ehresmann
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed February 26, 2021.

EXAMINER’S ANSWER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Density value 1:
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-050021 (Horikawa) in view of US 2012/0009486 (Hayakawa et al.) as evidenced by the MSDS for Dimethyl Carbonate and Watson International’s MSDS for 2-Ethoxy-2,4,4,6,6-pentafluoro-1,3,5,2,4,6-triazatriphosphorine (Watson Phosphazene) and “What is the Difference Between Density and Specific Gravity” (Helmenstine).
	As to claim 1, Horikawa teaches an electrolyte for a rechargeable lithium battery, comprising: a lithium salt (ion source), an organic solvent,  and an additive, wherein the 1 to R8 are all hydrogen), a phosphazene compound represented by Chemical Formula 2 (annular phosphazene of (NPR12)n, wherein n=3, one of the R groups is an alkoxy (-OR11, as applicable to elected Species A, subspecies 2), and the rest of the R groups are fluoride, is applicable to claimed chemical formula 2) (para 0006, 0008, 0017-0019, 0023, 0026, 0027).  Additionally, Horikawa teaches an annular phosphazene of (NPR12)n, wherein the general formula embodies n=3, one of the R groups is ethoxy, and the rest of the R groups are fluoride, which results in claimed formula 5 (which falls within elected Species A, subspecies 2) (para 0008, 0017-0019).  
Horikawa teaches that the phosphazene compound is contained in a 5-70 volume % (para 0021).  The solvent is used in 30-95% volume (para 0025).  Although the phosphazene compound and solvent are expressed in volume percent, a calculation gives an approximation to show how Horikawa’s teaching would render the claimed range obvious.  Solvents include compounds such as dimethyl carbonate (DMC), wherein one or a mixture of solvents can be used (para 0026).  DMC used as a singular solvent is used for the sample calculation for simplicity’s sake (e.g. to show close ranges without having a complex density conversion).  (Note: Weight percent and mass percent would be the same number, as the difference between weight and mass is the gravitational constant.)  The MSDS for Dimethyl Carbonate (http://www.sigmaadrich.com/catalog/product/sial/d152927?lang=en&region=US) and Watson Phospahzene (https://www.watson-int.com/wp-content/uploads/2017/08/MSDS-of-PFPN-CAS-33027-66-6.pdf), and Helmstein are used as evidentiary references to 
For non-limiting example, 5% volume of the phosphazene and 93.6% volume of solvent (DMC) is encompassed by Horikawa.  
For a 100 mL solution:
Expressing volume solvent (DMC) as a mass/weight amount:
                
                    93.6
                     
                    m
                    L
                     
                    D
                    M
                    C
                    *
                    
                        
                            1.069
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    100.0584
                     
                    g
                     
                    D
                    M
                    C
                
            
Expressing volume phosphazene as a mass/weight amount:
                
                    5
                     
                    m
                    L
                     
                    p
                    h
                    o
                    s
                    p
                    h
                    a
                    z
                    e
                    n
                    e
                    *
                    
                        
                            1.56
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    7.8
                     
                    g
                     
                    D
                    M
                    C
                
            
*Note: This density is an approximation for Horikawa et al.’s phosphazene, as it is one phosphazene that fits Horikawa et al.’s formula, where Horikawa’s phosphazene formula encompasses many differentcompounds.  Thus, it is used to get an approximation as to what a mass/weight is given the volume.
Basis is 100 parts by weight (claim) of the organic solvent (DMC):
                
                    
                        
                            7.8
                             
                            g
                             
                            p
                            h
                            o
                            s
                            p
                            h
                            a
                            z
                            e
                            n
                            e
                        
                        
                            100.0584
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                    =
                    
                        
                            x
                             
                            g
                             
                            p
                            h
                            o
                            s
                            p
                            h
                            a
                            z
                            e
                            n
                            e
                        
                        
                            100
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                
            
x=7.80 g phosphazene
Thus, the part by weight of phosphazene based by weight on 100 parts by weight of the organic solvent would be 7.80.  As set forth above, this calculation entirely representative 
Additionally, Horikawa teaches that the sulfur-containing compound (sulfone) is contained in a 0.1-3 mass % of the whole electrolyte (para 0024).  The solvent is used in 30-95% volume (para 0025).  Although the solvent is expressed in volume percent, a simple calculation can be done to show how Horikawa’s teaching overlaps the claimed invention.  Solvents include compounds such as dimethyl carbonate (DMC), wherein one or a mixture of solvents can be used (para 0026).  DMC used as a singular solvent is used for the sample calculation for simplicity’s sake (e.g. to show overlapping without having a complex density conversion).  (Note: Weight percent and mass percent would be the same number, as the difference between weight and mass is the gravitational constant.)  The MSDS for Dimethyl Carbonate is used as evidentiary references to assist with the calculation by providing density.
For non-limiting example, 3% mass of the sulfur-containing compound (sulfone) and 93.6% volume of solvent (DMC) is encompassed by Horikawa.  
For a 100 mL solution:
Expressing volume solvent (DMC) as a mass/weight amount:
                
                    93.6
                     
                    m
                    L
                     
                    D
                    M
                    C
                    *
                    
                        
                            1.069
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    100.0584
                     
                    g
                     
                    D
                    M
                    C
                
            
Basis is 100 parts by weight (claim) of the organic solvent (DMC):
                
                    
                        
                            3
                             
                            g
                             
                            s
                            u
                            l
                            f
                            o
                            n
                            e
                        
                        
                            100.0584
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                    =
                    
                        
                            x
                             
                            g
                             
                            s
                            u
                            l
                            f
                            o
                            n
                            e
                        
                        
                            100
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                
            
x=3.0 g sulfone

	Horikawa does not teach (a) the inclusion of a sultone-based compound (chemical formula 9 , chemical formula 10, or a mixture claimed; however, chemical formula 10, applicable to elected Species C, subspecies 2), (b) the nitrile compound of chemical formula 8, or (c) that the phoshpazene is included in an amount of about 1 part by weight to 7 parts by weight of the organic solvent.
	With respect (a): Hayakawa et al. teach of adding a sultone, exemplifying propene sultone (claimed chemical formula 10, as applicable to elected Species C, subspecies 2) (para 0064).  The motivation for adding propene sultone is to improve chemical stability of the electrolyte (para 0064).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to add propene sultone in order to improve stability of the electrolyte.
	With respect to (b): Hayakawa et al. teach of an electrolyte for a secondary battery that has a sulfone compound, wherein a nitrile compound, such as 1, 2, 3,-propane tricarbonitrile (a nitrile being substituted with a cyano) is added (para 0036).  The motivation for using a nitrile  compound (such as 1, 2, 3,-propane tricarbonitrile) with a sulfone compound is to improve the chemical stability of the electrolyte, as well as improvement in safety characteristics (para 0042, 0213).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to add 
	With respect to (c): As set forth above, the part by weight of phosphazene based by weight on 100 parts by weight of the organic solvent would be 7.80.  
	An amount of 7.80 renders the claimed range (1-7) obvious.  The reasoning for obviousness is that this amount is close to the claimed range, such that obviousness would be present.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (In re Woodruff, 16 USPQ2d 1935,1937 (Fed. Cir. 1990)).  Also see MPEP §2144.05(I).

	Specifically, Horikawa et al.’s teaching of adding 5-70 volume% of phosphazene (5 volume percent drawn to 7.80 weight percent) is to add safety to the electrolyte (para 0021).
	However, the combination with Hayakawa et al. adds a nitrile to improve stability of the electrolyte and improve safety of the electrolyte (para 0042, 0213) (the latter improvement being the same reason Horikawa et al. adds phosphazene).  Thus, in light of the combination, discovery of workable ranges – e.g. lowering the amount of phosphazene (taught by Horikawa et al.) added to 7 parts by weight to achieve safety, in light of the combination with Hayakawa et al., which renders obvious adding a nitrile resulting in improved safety – would be obvious, since less amount of phosphzene would be necessary to achieve desired safety with nitrile (also improving safety), wherein the discovery of a workable range (of amount of phosphazene (in conjunction with nitrile) needed to provide desired safety) has been held by the Office to be obvious.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A).
*Alternately, claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-050021 (Horikawa) in view of US 2012/0009486 (Hayakawa et al.) and US 2016/0126594 (Kodama et al.), as evidenced by the MSDS for Dimethyl Carbonate and Watson International’s MSDS for 2-Ethoxy-2,4,4,6,6-pentafluoro-1,3,5,2,4,6-
	As to claim 1, Horikawa teaches an electrolyte for a rechargeable lithium battery, comprising: a lithium salt (ion source), an organic solvent,  and an additive, wherein the additive comprises: a sulfur-containing compound represented by Chemical Formula 1 (sulfone compound, including a ring, such as sulfonlane, which is claimed chemical formula 1 wherein R1 to R8 are all hydrogen), a phosphazene compound represented by Chemical Formula 2 (annular phosphazene of (NPR12)n, wherein n=3, one of the R groups is an alkoxy (-OR11, as applicable to elected Species A, subspecies 2), and the rest of the R groups are fluoride, is applicable to claimed chemical formula 2) (para 0006, 0008, 0017-0019, 0023, 0026, 0027).  Additionally, Horikawa teaches an annular phosphazene of (NPR12)n, wherein the general formula embodies n=3, one of the R groups is ethoxy, and the rest of the R groups are fluoride, which results in claimed formula 5 (which falls within elected Species A, subspecies 2) (para 0008, 0017-0019).  
Horikawa teaches that the phosphazene compound is contained in a 5-70 volume % (para 0021).  The solvent is used in 30-95% volume (para 0025).  Although the phosphazene compound and solvent are expressed in volume percent, a calculation gives an approximation to show how Horikawa’s teaching would render the claimed range obvious.  Solvents include compounds such as dimethyl carbonate (DMC), wherein one or a mixture of solvents can be used (para 0026).  DMC used as a singular solvent is used for the sample calculation for simplicity’s sake (e.g. to show close ranges without having a complex density conversion).  (Note: Weight percent and mass percent would be the same number, as the difference between weight and mass is the gravitational constant.)  
For non-limiting example, 5% volume of the phosphazene and 93.6% volume of solvent (DMC) is encompassed by Horikawa.  
For a 100 mL solution:
Expressing volume solvent (DMC) as a mass/weight amount:
                
                    93.6
                     
                    m
                    L
                     
                    D
                    M
                    C
                    *
                    
                        
                            1.069
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    100.0584
                     
                    g
                     
                    D
                    M
                    C
                
            
Expressing volume phosphazene as a mass/weight amount:
                
                    5
                     
                    m
                    L
                     
                    p
                    h
                    o
                    s
                    p
                    h
                    a
                    z
                    e
                    n
                    e
                    *
                    
                        
                            1.56
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    7.8
                     
                    g
                     
                    D
                    M
                    C
                
            
*Note: This density is an approximation for Horikawa et al.’s phosphazene, as it is one phosphazene that fits Horikawa et al.’s formula, where Horikawa’s phosphazene formula encompasses many differentcompounds.  Thus, it is used to get an approximation as to what a mass/weight is given the volume.
Basis is 100 parts by weight (claim) of the organic solvent (DMC):
                
                    
                        
                            7.8
                             
                            g
                             
                            p
                            h
                            o
                            s
                            p
                            h
                            a
                            z
                            e
                            n
                            e
                        
                        
                            100.0584
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                    =
                    
                        
                            x
                             
                            g
                             
                            p
                            h
                            o
                            s
                            p
                            h
                            a
                            z
                            e
                            n
                            e
                        
                        
                            100
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                
            

Thus, the part by weight of phosphazene based by weight on 100 parts by weight of the organic solvent would be 7.80.  As set forth above, this calculation entirely representative of the teaching of Horikawa et al. (as Horikawa et al. appreciates many phosphazenes as well as organic solvents).
Additionally, Horikawa teaches that the sulfur-containing compound (sulfone) is contained in a 0.1-3 mass % of the whole electrolyte (para 0024).  The solvent is used in 30-95% volume (para 0025).  Although the solvent is expressed in volume percent, a simple calculation can be done to show how Horikawa’s teaching overlaps the claimed invention.  Solvents include compounds such as dimethyl carbonate (DMC), wherein one or a mixture of solvents can be used (para 0026).  DMC used as a singular solvent is used for the sample calculation for simplicity’s sake (e.g. to show overlapping without having a complex density conversion).  (Note: Weight percent and mass percent would be the same number, as the difference between weight and mass is the gravitational constant.)  The MSDS for Dimethyl Carbonate is used as evidentiary references to assist with the calculation by providing density.
For non-limiting example, 3% mass of the sulfur-containing compound (sulfone) and 93.6% volume of solvent (DMC) is encompassed by Horikawa.  
For a 100 mL solution:
Expressing volume solvent (DMC) as a mass/weight amount:
                
                    93.6
                     
                    m
                    L
                     
                    D
                    M
                    C
                    *
                    
                        
                            1.069
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    100.0584
                     
                    g
                     
                    D
                    M
                    C
                
            
Basis is 100 parts by weight (claim) of the organic solvent (DMC):
                
                    
                        
                            3
                             
                            g
                             
                            s
                            u
                            l
                            f
                            o
                            n
                            e
                        
                        
                            100.0584
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                    =
                    
                        
                            x
                             
                            g
                             
                            s
                            u
                            l
                            f
                            o
                            n
                            e
                        
                        
                            100
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                
            
x=3.0 g sulfone
Thus, the part by weight of sulfur-containing compound (sulfone) based by weight on 100 parts by weight of the organic solvent would be 3.0.  This teaching overlaps the claimed range of 2-5 weight % and thus renders it obvious; see MPEP §2144.05(I).  
	Horikawa does not teach (a) the inclusion of a sultone-based compound (chemical formula 9 , chemical formula 10, or a mixture claimed; however, chemical formula 10, applicable to elected Species C, subspecies 2), (b) the nitrile compound of chemical formula 8, or (c) that the phoshpazene is included in an amount of about 1 part by weight to 7 parts by weight of the organic solvent.
	With respect (a): Hayakawa et al. teach of adding a sultone, exemplifying propene sultone (claimed chemical formula 10, as applicable to elected Species C, subspecies 2) (para 0064).  The motivation for adding propene sultone is to improve chemical stability of the electrolyte (para 0064).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to add propene sultone in order to improve stability of the electrolyte.
	With respect to (b): Hayakawa et al. teach of an electrolyte for a secondary battery that has a sulfone compound, wherein a nitrile compound, such as 1, 2, 3,-propane tricarbonitrile (a nitrile being substituted with a cyano, as applicable to elected Species B, subspecies 1, sub-subspecies a) is added (para 0036).  The motivation for using a nitrile  compound (such as 1, 2, 3,-propane tricarbonitrile) with a sulfone compound is to improve the chemical stability of the electrolyte, as well as improvement in safety characteristics 
	Although Hayakawa et al. renders obvious adding a nitrile compound, such as 1, 2, 3,-propane tricarbonitrile (a nitrile being substituted with a cyano), Hayakawa et al. do not teach chemical formula 8 (1, 3, 6-hexane tricarbonitrile). 
	However, Kodama et al. teach of formula (G), which encompasses 1, 2, 3-propane tricarbonitrile and 1, 3, 6-hexane tricarbonitrile, wherein hexane tricarbonitrile is specifically embodied (para 0124-0127).  (Note: In this case, the teaching of the genus hexane tricarbonitrile would read on the claimed chemical formula 8 (1, 3, 6-hexane tricarbonitrile), as the genus of hexane tricarbonitrile is small, having only two species - 1, 3, 6-hexane tricarbonitrile and 1, 2, 6-hexane tricarbonitrile – in it, wherein the two species would be expected to have similar properties.  See MPEP 2144.08.)  Thus, the substitution of one nitrile compound for another (i.e. 1, 3, 6-hexane tricarbonitrile, as encompassed by Kodama et al., for 1, 2, 3,-propane tricarbonitrile, as encompassed by both Hayakawa et al. and Kodama et al.) would yield the predictable result of operating as an electrolyte solvent.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute 1, 3, 6-hexane tricarbonitrile (formula 8) for 1, 2, 3,-propane tricarbonitrile, as the substitution would yield the predictable result of providing an operable electrolyte solvent.  “When considering Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use ethyl propionate (instead of methyl propionate), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	With respect to (c): As set forth above, the part by weight of phosphazene based by weight on 100 parts by weight of the organic solvent would be 7.80.  
	An amount of 7.80 renders the claimed range (1-7) obvious.  The reasoning for obviousness is that this amount is close to the claimed range, such that obviousness would be present.  It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range 
	Additionally, the combination would render obvious adding the phosphazene in the claimed amount – lowering the amount of phosphazene added below the amount taught by Horikawa et al. (from 7.80 parts by weight, as set forth in the calculation above to 7 parts by weight, as claimed).
	Specifically, Horikawa et al.’s teaching of adding 5-70 volume% of phosphazene (5 volume percent drawn to 7.80 weight percent) is to add safety to the electrolyte (para 0021).
	However, the combination with Hayakawa et al. adds a nitrile to improve stability of the electrolyte and improve safety of the electrolyte (para 0042, 0213) (the latter improvement being the same reason Horikawa et al. adds phosphazene).  Thus, in light of the combination, discovery of workable ranges – e.g. lowering the amount of phosphazene (taught by Horikawa et al.) added to 7 parts by weight to achieve safety, in light of the combination with Hayakawa et al., which renders obvious adding a nitrile resulting in improved safety – would be obvious, since less amount of phosphzene would be necessary to achieve desired safety with nitrile (also improving safety), wherein the discovery of a workable range (of amount of phosphazene (in conjunction with nitrile) needed to provide desired safety) has been held by the Office to be obvious.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A).

Density value 2:
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-050021 (Horikawa) in view of US 2012/0009486 (Hayakawa et al.) as evidenced by the MSDS for Dimethyl Carbonate and Guidechem’s data on 2-Ethoxy-2,4,4,6,6-pentafluoro-1,3,5,2lamda5,4lamda5,6lamda5-triazatriphosphorine (Guidechem Phosphazene).
	As to claim 1, Horikawa teaches an electrolyte for a rechargeable lithium battery, comprising: a lithium salt (ion source), an organic solvent,  and an additive, wherein the additive comprises: a sulfur-containing compound represented by Chemical Formula 1 (sulfone compound, including a ring, such as sulfonlane, which is claimed chemical formula 1 wherein R1 to R8 are all hydrogen), a phosphazene compound represented by Chemical Formula 2 (annular phosphazene of (NPR12)n, wherein n=3, one of the R groups is an alkoxy (-OR11, as applicable to elected Species A, subspecies 2), and the rest of the R groups are fluoride, is applicable to claimed chemical formula 2) (para 0006, 0008, 0017-0019, 0023, 0026, 0027).  Additionally, Horikawa teaches an annular phosphazene of (NPR12)n, wherein the general formula embodies n=3, one of the R groups is ethoxy, and the rest of the R groups are fluoride, which results in claimed formula 5 (which falls within elected Species A, subspecies 2) (para 0008, 0017-0019).
Horikawa teaches that the phosphazene compound is contained in a 5-70 volume % (para 0021).  The solvent is used in 30-95% volume (para 0025).  Although the phosphazene compound and solvent are expressed in volume percent, a calculation gives an approximation to show how Horikawa’s teaching would render the claimed range obvious.  Solvents include compounds such as dimethyl carbonate (DMC), wherein one or a mixture of solvents can be used (para 0026).  DMC used as a singular solvent is used for the sample calculation for simplicity’s sake (e.g. to show close ranges without having a 
For non-limiting example, 5% volume of the phosphazene and 93.6% volume of solvent (DMC) is encompassed by Horikawa.  
For a 100 mL solution:
Expressing volume solvent (DMC) as a mass/weight amount:
                
                    93.6
                     
                    m
                    L
                     
                    D
                    M
                    C
                    *
                    
                        
                            1.069
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    100.0584
                     
                    g
                     
                    D
                    M
                    C
                
            
Expressing volume phosphazene as a mass/weight amount:
                
                    5
                     
                    m
                    L
                     
                    p
                    h
                    o
                    s
                    p
                    h
                    a
                    z
                    e
                    n
                    e
                    *
                    
                        
                            2.085
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    10.425
                     
                    g
                     
                    D
                    M
                    C
                
            
*Note: This density is an approximation for Horikawa et al.’s phosphazene, as it is one phosphazene that fits Horikawa et al.’s formula, where Horikawa’s phosphazene formula encompasses many differentcompounds.  Thus, it is used to get an approximation as to what a mass/weight is given the volume.
Basis is 100 parts by weight (claim) of the organic solvent (DMC):
                
                    
                        
                            10.425
                             
                            g
                             
                            p
                            h
                            o
                            s
                            p
                            h
                            a
                            z
                            e
                            n
                            e
                        
                        
                            100.0584
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                    =
                    
                        
                            x
                             
                            g
                             
                            p
                            h
                            o
                            s
                            p
                            h
                            a
                            z
                            e
                            n
                            e
                        
                        
                            100
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                
            
x=10.419 g phosphazene
Thus, the part by weight of phosphazene based by weight on 100 parts by weight of the organic solvent would be 10.419.  As set forth above, this calculation entirely 
Additionally, Horikawa teaches that the sulfur-containing compound (sulfone) is contained in a 0.1-3 mass % of the whole electrolyte (para 0024).  The solvent is used in 30-95% volume (para 0025).  Although the solvent is expressed in volume percent, a simple calculation can be done to show how Horikawa’s teaching overlaps the claimed invention.  Solvents include compounds such as dimethyl carbonate (DMC), wherein one or a mixture of solvents can be used (para 0026).  DMC used as a singular solvent is used for the sample calculation for simplicity’s sake (e.g. to show overlapping without having a complex density conversion).  (Note: Weight percent and mass percent would be the same number, as the difference between weight and mass is the gravitational constant.)  The MSDS for Dimethyl Carbonate is used as evidentiary references to assist with the calculation by providing density.
For non-limiting example, 3% mass of the sulfur-containing compound (sulfone) and 93.6% volume of solvent (DMC) is encompassed by Horikawa.  
For a 100 mL solution:
Expressing volume solvent (DMC) as a mass/weight amount:
                
                    93.6
                     
                    m
                    L
                     
                    D
                    M
                    C
                    *
                    
                        
                            1.069
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    100.0584
                     
                    g
                     
                    D
                    M
                    C
                
            
Basis is 100 parts by weight (claim) of the organic solvent (DMC):
                
                    
                        
                            3
                             
                            g
                             
                            s
                            u
                            l
                            f
                            o
                            n
                            e
                        
                        
                            100.0584
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                    =
                    
                        
                            x
                             
                            g
                             
                            s
                            u
                            l
                            f
                            o
                            n
                            e
                        
                        
                            100
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                
            
x=3.0 g sulfone

	Horikawa does not teach (a) the inclusion of a sultone-based compound (chemical formula 9 , chemical formula 10, or a mixture claimed; however, chemical formula 10, applicable to elected Species C, subspecies 2), (b) the nitrile compound of chemical formula 8, or (c) that the phoshpazene is included in an amount of about 1 part by weight to 7 parts by weight of the organic solvent.
	With respect (a): Hayakawa et al. teach of adding a sultone, exemplifying propene sultone (claimed chemical formula 10, as applicable to elected Species C, subspecies 2) (para 0064).  The motivation for adding propene sultone is to improve chemical stability of the electrolyte (para 0064).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to add propene sultone in order to improve stability of the electrolyte.
	With respect to (b): Hayakawa et al. teach of an electrolyte for a secondary battery that has a sulfone compound, wherein a nitrile compound, such as 1, 2, 3,-propane tricarbonitrile (a nitrile being substituted with a cyano) is added (para 0036).  The motivation for using a nitrile  compound (such as 1, 2, 3,-propane tricarbonitrile) with a sulfone compound is to improve the chemical stability of the electrolyte, as well as improvement in safety characteristics (para 0042, 0213).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to add 
	With respect to (c): The combination would render obvious adding the phosphazene in the claimed amount – lowering the amount of phosphazene added below the amount taught by Horikawa et al. (from 10.419 parts by weight, as set forth in the calculation above to 7 parts by weight, as claimed).
	Specifically, Horikawa et al.’s teaching of adding 5-70 volume% of phosphazene (5 volume percent drawn to 10.419 weight percent) is to add safety to the electrolyte (para 0021).
	However, the combination with Hayakawa et al. adds a nitrile to improve stability of the electrolyte and improve safety of the electrolyte (para 0042, 0213) (the latter improvement being the same reason Horikawa et al. adds phosphazene).  Thus, in light of the combination, discovery of workable ranges – e.g. lowering the amount of phosphazene (taught by Horikawa et al.) added to 7 parts by weight to achieve safety, in light of the combination with Hayakawa et al., which renders obvious adding a nitrile resulting in improved safety – would be obvious, since less amount of phosphzene would be necessary to achieve desired safety with nitrile (also improving safety), wherein the discovery of a workable range (of amount of phosphazene (in conjunction with nitrile) 
**Alternately, claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010-050021 (Horikawa) in view of US 2012/0009486 (Hayakawa et al.) and US 2016/0126594 (Kodama et al.) as evidenced by the MSDS for Dimethyl Carbonate and Guidechem’s data on 2-Ethoxy-2,4,4,6,6-pentafluoro-1,3,5,2lamda5,4lamda5,6lamda5-triazatriphosphorine (Guidechem Phosphazene).
	As to claim 1, Horikawa teaches an electrolyte for a rechargeable lithium battery, comprising: a lithium salt (ion source), an organic solvent,  and an additive, wherein the additive comprises: a sulfur-containing compound represented by Chemical Formula 1 (sulfone compound, including a ring, such as sulfonlane, which is claimed chemical formula 1 wherein R1 to R8 are all hydrogen), a phosphazene compound represented by Chemical Formula 2 (annular phosphazene of (NPR12)n, wherein n=3, one of the R groups is an alkoxy (-OR11, as applicable to elected Species A, subspecies 2), and the rest of the R groups are fluoride, is applicable to claimed chemical formula 2) (para 0006, 0008, 0017-0019, 0023, 0026, 0027).  Additionally, Horikawa teaches an annular phosphazene of (NPR12)n, wherein the general formula embodies n=3, one of the R groups is ethoxy, and the rest of the R groups are fluoride, which results in claimed formula 5 (which falls within elected Species A, subspecies 2) (para 0008, 0017-0019).
Horikawa teaches that the phosphazene compound is contained in a 5-70 volume % (para 0021).  The solvent is used in 30-95% volume (para 0025).  Although the phosphazene compound and solvent are expressed in volume percent, a calculation gives an 
For non-limiting example, 5% volume of the phosphazene and 93.6% volume of solvent (DMC) is encompassed by Horikawa.  
For a 100 mL solution:
Expressing volume solvent (DMC) as a mass/weight amount:
                
                    93.6
                     
                    m
                    L
                     
                    D
                    M
                    C
                    *
                    
                        
                            1.069
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    100.0584
                     
                    g
                     
                    D
                    M
                    C
                
            
Expressing volume phosphazene as a mass/weight amount:
                
                    5
                     
                    m
                    L
                     
                    p
                    h
                    o
                    s
                    p
                    h
                    a
                    z
                    e
                    n
                    e
                    *
                    
                        
                            2.085
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    10.425
                     
                    g
                     
                    D
                    M
                    C
                
            
*Note: This density is an approximation for Horikawa et al.’s phosphazene, as it is one phosphazene that fits Horikawa et al.’s formula, where Horikawa’s phosphazene formula encompasses many differentcompounds.  Thus, it is used to get an approximation as to what a mass/weight is given the volume.
Basis is 100 parts by weight (claim) of the organic solvent (DMC):
                
                    
                        
                            10.425
                             
                            g
                             
                            p
                            h
                            o
                            s
                            p
                            h
                            a
                            z
                            e
                            n
                            e
                        
                        
                            100.0584
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                    =
                    
                        
                            x
                             
                            g
                             
                            p
                            h
                            o
                            s
                            p
                            h
                            a
                            z
                            e
                            n
                            e
                        
                        
                            100
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                
            

Thus, the part by weight of phosphazene based by weight on 100 parts by weight of the organic solvent would be 10.419.  As set forth above, this calculation entirely representative of the teaching of Horikawa et al. (as Horikawa et al. appreciates many phosphazenes as well as organic solvents).
Additionally, Horikawa teaches that the sulfur-containing compound (sulfone) is contained in a 0.1-3 mass % of the whole electrolyte (para 0024).  The solvent is used in 30-95% volume (para 0025).  Although the solvent is expressed in volume percent, a simple calculation can be done to show how Horikawa’s teaching overlaps the claimed invention.  Solvents include compounds such as dimethyl carbonate (DMC), wherein one or a mixture of solvents can be used (para 0026).  DMC used as a singular solvent is used for the sample calculation for simplicity’s sake (e.g. to show overlapping without having a complex density conversion).  (Note: Weight percent and mass percent would be the same number, as the difference between weight and mass is the gravitational constant.)  The MSDS for Dimethyl Carbonate is used as evidentiary references to assist with the calculation by providing density.
For non-limiting example, 3% mass of the sulfur-containing compound (sulfone) and 93.6% volume of solvent (DMC) is encompassed by Horikawa.  
For a 100 mL solution:
Expressing volume solvent (DMC) as a mass/weight amount:
                
                    93.6
                     
                    m
                    L
                     
                    D
                    M
                    C
                    *
                    
                        
                            1.069
                             
                            g
                        
                        
                            m
                            L
                        
                    
                    =
                    100.0584
                     
                    g
                     
                    D
                    M
                    C
                
            
Basis is 100 parts by weight (claim) of the organic solvent (DMC):
                
                    
                        
                            3
                             
                            g
                             
                            s
                            u
                            l
                            f
                            o
                            n
                            e
                        
                        
                            100.0584
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                    =
                    
                        
                            x
                             
                            g
                             
                            s
                            u
                            l
                            f
                            o
                            n
                            e
                        
                        
                            100
                             
                            g
                             
                            D
                            M
                            C
                        
                    
                
            
x=3.0 g sulfone
Thus, the part by weight of sulfur-containing compound (sulfone) based by weight on 100 parts by weight of the organic solvent would be 3.0.  This teaching overlaps the claimed range of 2-5 weight % and thus renders it obvious; see MPEP §2144.05(I).  
	Horikawa does not teach (a) the inclusion of a sultone-based compound (chemical formula 9 , chemical formula 10, or a mixture claimed; however, chemical formula 10, applicable to elected Species C, subspecies 2), (b) the nitrile compound of chemical formula 8, or (c) that the phoshpazene is included in an amount of about 1 part by weight to 7 parts by weight of the organic solvent.
	With respect (a): Hayakawa et al. teach of adding a sultone, exemplifying propene sultone (claimed chemical formula 10, as applicable to elected Species C, subspecies 2) (para 0064).  The motivation for adding propene sultone is to improve chemical stability of the electrolyte (para 0064).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to add propene sultone in order to improve stability of the electrolyte.
	With respect to (b): Hayakawa et al. teach of an electrolyte for a secondary battery that has a sulfone compound, wherein a nitrile compound, such as 1, 2, 3,-propane tricarbonitrile (a nitrile being substituted with a cyano) is added (para 0036).  The motivation for using a nitrile  compound (such as 1, 2, 3,-propane tricarbonitrile) with a sulfone compound is to improve the chemical stability of the electrolyte, as well as improvement in safety characteristics (para 0042, 0213).  Therefore it would have been 
	Although Hayakawa et al. renders obvious adding a nitrile compound, such as 1, 2, 3,-propane tricarbonitrile (a nitrile being substituted with a cyano), Hayakawa et al. do not teach chemical formula 8 (1, 3, 6-hexane tricarbonitrile). 
	However, Kodama et al. teach of formula (G), which encompasses 1, 2, 3-propane tricarbonitrile and 1, 3, 6-hexane tricarbonitrile, wherein hexane tricarbonitrile is specifically embodied (para 0124-0127).  (Note: In this case, the teaching of the genus hexane tricarbonitrile would read on the claimed chemical formula 8 (1, 3, 6-hexane tricarbonitrile), as the genus of hexane tricarbonitrile is small, having only two species - 1, 3, 6-hexane tricarbonitrile and 1, 2, 6-hexane tricarbonitrile – in it, wherein the two species would be expected to have similar properties.  See MPEP 2144.08.)  Thus, the substitution of one nitrile compound for another (i.e. 1, 3, 6-hexane tricarbonitrile, as encompassed by Kodama et al., for 1, 2, 3,-propane tricarbonitrile, as encompassed by both Hayakawa et al. and Kodama et al.) would yield the predictable result of operating as an electrolyte solvent.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute 1, 3, 6-hexane tricarbonitrile (formula 8) for 1, 2, 3,-propane tricarbonitrile, as the substitution would yield the predictable result of providing an operable electrolyte solvent.  “When considering obviousness of a combination of known elements, the operative question is thus "whether Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use ethyl propionate (instead of methyl propionate), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	With respect to (c): The combination would render obvious adding the phosphazene in the claimed amount – lowering the amount of phosphazene added below the amount taught by Horikawa et al. (from 10.419 parts by weight, as set forth in the calculation above to 7 parts by weight, as claimed).
	Specifically, Horikawa et al.’s teaching of adding 5-70 volume% of phosphazene (5 volume percent drawn to 10.419 weight percent) is to add safety to the electrolyte (para 0021).
	However, the combination with Hayakawa et al. adds a nitrile to improve stability of the electrolyte and improve safety of the electrolyte (para 0042, 0213) (the latter improvement being the same reason Horikawa et al. adds phosphazene).  Thus, in light of the combination, discovery of workable ranges – e.g. lowering the amount of phosphazene (taught by Horikawa et al.) added to 7 parts by weight to achieve safety, in light of the combination with Hayakawa et al., which renders obvious adding a nitrile resulting in improved safety – would be obvious, since less amount of phosphzene would be necessary to achieve desired safety with nitrile (also improving safety), wherein the discovery of a workable range (of amount of phosphazene (in conjunction with nitrile) .
Claims 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over either (1) the rejection using density value 1: Horikawa in view of Hayakawa et al., as evidenced by the MSDS for Dimethyl Carbonate and Watson Phosphazene and Helmenstine, as applied to claim 1 above, or (2) the rejection using density value 1: and the alternate rejection (*) Horikawa in view of Hayakawa et al. and Kodama et al., as evidenced by the MSDS for Dimethyl Carbonate and Watson Phosphazene and Helmenstine, as applied to claim 1 above, or (3) the rejection using density value 2: Horikawa in view of Hayakawa et al., as evidenced by the MSDS for Dimethyl Carbonate and Chemguide Phosphazene, as applied to claim 1 above, or (4) the rejection using density value 2: and the alternate rejection (**) Horikawa in view of Hayakawa et al. and , as evidenced by the MSDS for Dimethyl Carbonate and Chemguide Phosphazene, as applied to claim 1 above.
	As to claim 8, the combination renders obvious the claimed invention, as Hayakawa et al. renders obvious adding a nitrile compound, such as 1, 2, 3,-propane tricarbonitrile (a nitrile being substituted with a cyano, as applicable to elected Species B, subspecies 1, sub-subspecies a) (para 0036) (see the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity's sake), wherein the nitrile compound is added in 0.01-20 weight % (which overlaps the claimed range of 0.1-10 weight % and thus renders it obvious; see MPEP §2144.05(I)).

	As to claim 12, Horikawa teaches of organic solvents in mixtures, including carbonates (e.g. ethylene carbonate) and an ester-based compound (e.g. methyl propionate) (para 0026). 
	As to claim 13, Horikawa teaches methyl propionate as the ester-based compound (para 0026).  Although Horikawa does not teach the ethyl propionate, as claimed, methyl propionate is seen to be similar and have similar properties, as the difference is only one carbon chain, thus rendering obvious ethyl propionate (see MPEP 2144.09, which states that close compounds with similar properties are obvious over one another).  For an alternate rejection, see *** below. 
	As to claim 14, Horikawa teaches that the electrolyte is used within a rechargeable (secondary) lithium battery (para 0030).  (Note: The electrolyte of claim 1 has been rendered obvious above, the combination incorporated herein but not reiterated herein for brevity's sake.)
***Alternately, claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over (1) the rejection using (1) the rejection using density value 1: Horikawa in view of Hayakawa et al., as evidenced by the MSDS for Dimethyl Carbonate and Watson Phosphazene and Helmenstine, as applied to claim 1 and claim 12 above, or (2) the density value 1: and the alternate rejection (*) Horikawa in view of Hayakawa et al. and Kodama et al., as evidenced by the MSDS for Dimethyl Carbonate and Watson Phosphazene and Helmenstine, as applied to claim 1 and claim 12 above, or (3) the rejection using density value 2: Horikawa in view of Hayakawa et al., as evidenced by the MSDS for Dimethyl Carbonate and Chemguide Phosphazene, as applied to claim 1 and claim 12 above, or (4) the rejection using density value 2: and the alternate rejection (**) Horikawa in view of Hayakawa et al. and , as evidenced by the MSDS for Dimethyl Carbonate and Chemguide Phosphazene, as applied to claim 1 and claim 12 above further in view of US 2013/0202956 (Xu et al.).
	As to claim 13, Horikawa teaches methyl propionate as the ester-based compound (para 0026).  
	Horikawa does not teach the ethyl propionate as the ester-based compound.  
	However, Xu et al. teach of both methyl propionate, and ethyl propionate.  Thus, the substitution of one ester-based compound for another (i.e. ethyl propionate, as taught by Xu et al., for methyl propionate, as taught by both Horikawa and Xu et al.) would yield the predictable result of operating as an electrolyte solvent.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or filed (as applicable to AIA  applications) to substitute ethyl propionate for methyl propionate, as the substitution would yield the predictable result of providing an operable electrolyte solvent.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  It would In re Leshin, 125 USPQ 416.
(2) Response to Argument
Issue B – Appellant argue the claim objection should be reversed.
	Examiner submits that a claim objection is not an issue for appeal.  The arguments are considered, and Examiner determines that the formula label has not been duplicated.  For clarity of the record, Examiner withdraws the pending claim objection.  (As an objection is not a rejection, the claim objection issue is addressed here rather than as a “withdrawn rejection.”)
Issue C(1) – Appellant argues that the invention of claim 1 exhibits unexpected results over the closest prior art (Horikawa),  specifically examples 1 and 6 (electrolyte including sultone) as compared to examples 2 and 5 (electrolyte without sultone) shows an unexpected better performance regarding (a) low thickness increase rate when allowed to stand at a high temperature (specific comparison of example 1 and example 6 to example 2, citing fig. 3), (b) low internal resistance rate increase when allowed to stand at a high temperature (specific comparison of example 1 and example 6 to example 2, citing fig. 4), and (c) the claimed invention exhibits a low flash point (specific comparison of example 1 and example 6 to example 5 citing table 2).
	Examiner respectfully disagrees. 

Claim 1 language generally requires: 1) a sulfolane (2-5 weight percent); 2) a phosphazene (1-7 weight percent); 3) a nitrile (no amount requirement in claim 1; however percent of 0.1-10 claimed in claim 8); 4) a sultone (no amount requirement in claim 1; weight percent of 0.1-10 claimed in claim 11).
The prior art can be generalized as having:
Horikawa – sulfolane and phosphazene (primary reference)
Hayakawa – sulfolane, nitrile, and sultone (secondary reference)
Accordingly, it is unclear that MPEP 716.02(e) is met with a discussion centered on Horikawa.  (Comparative example 5 is more similar to Hayakawa; no data in figs. 3 and 4 exist regarding comparative example 5.)
	With respect to (a): The data provided does not meet the burden required to show unexpected results.  
A useful summary of the examples discussed and results are provided below.
Fits claim language
Example 1 (sulfolane at 2%, phosphazene at 7%, nitrile at 3%, sultone at 2%)
Example 6 (sulfolane at 2%, phosphazene at 7%, nitrile at 4%, sultone at 3.5%)
Outside of claim language
Examples 2 and 5 (sulfolane at 2%, phosphazene at 7%, nitrile at 3%)
Approximate data shown in fig. 3; thickness increase at week 4:
Example 6 – approximately 18%
Example 1 – approximately 22%

MPEP 716.02(d) is not met (results are not commensurate in scope with the claimed invention): Only one data point of the claimed range regarding the amounts of sulfonlane (lowest point of claim range) and phosphazene (highest point of the claim range).  The examples that fall outside of the claim language do not include the sultone.  However, to demonstrate criticality of a claimed range, comparison of a sufficient number of tests both inside and outside of the claimed range must be demonstrated (see MPEP 716.02(d)(II)).  A broader range of the inclusion of the sulfolane and phosphazene must be shown (along the entire claimed range), as well as different values of nitriles and sultones (instead of the narrow points that are shown) to truly show unexpected results.
MPEP 716.02(c)(II) supports that expected beneficial results are evidence of obviousness.  Since Hayakawa et al. states that the sultone increases chemical stability, it is unsure what unexpected result is achieved by adding the sultone, as the differences that are seen are expected results all due to an increase in stability of the electrolyte, which supports obviousness.  (It is unclear why a change in thickness at high temperature is not indicative of instability, which Hayakawa’s addition of sultone combats.)
MPEP 716.02(b) is not, as Appellant fails to explain the data and establish that results are unexpected and significant.  For non-limiting example, only about a 3% difference is seen in Example 2 (outside of the claimed invention) and Example 1 (within the claimed invention).  What is significant and unexpected about this difference, especially when the same slight difference appears to exist between Example 1 and Example 6 (both within the claimed invention)?  Thus, Appellant has not fully addressed MPEP 716.02(b).
For the reasons above, Appellant fails to meet the burden to show unexpected results.

	With respect to (b):  The data provided does not meet the burden required to show unexpected results.  
A useful summary of the examples discussed and results are provided below.
Fits claim language
Example 1 (sulfolane at 2%, phosphazene at 7%, nitrile at 3%, sultone at 2%)
Example 6 (sulfolane at 2%, phosphazene at 7%, nitrile at 4%, sultone at 3.5%)
Outside of claim language
Examples 2 and 5 (sulfolane at 2%, phosphazene at 7%, nitrile at 3%)
Approximate data shown in fig. 4; IR (internal resistance) increase at week 4:
Example 6 – approximately 50%
Example 1 – approximately 57%
Example 2 – approximately 63%
MPEP 716.02(d) is not met (results are not commensurate in scope with the claimed invention): Only one data point of the claimed range regarding the amounts of sulfonlane (lowest point of claim range) and phosphazene (highest point of the claim range).  The examples that fall outside of the claim language do not include the sultone.  However, to demonstrate criticality of a claimed range, comparison of a sufficient number of tests both inside and outside of the claimed range must be demonstrated (see MPEP 716.02(d)(II)).  A broader range of the inclusion of the sulfolane and phosphazene must be shown (along the entire claimed range), as well as different values of nitriles and sultones (instead of the narrow points that are shown) to truly show unexpected results.

MPEP 716.02(b) is not, as Appellant fails to explain the data and establish that results are unexpected and significant.  For non-limiting example, only about a 6% difference is seen in Example 2 (outside of the claimed invention) and Example 1 (within the claimed invention).  What is significant and unexpected about this difference, especially when approximately the same slight difference appears to exist between Example 1 and Example 6 (both within the claimed invention)?  Thus, Appellant has not fully addressed MPEP 716.02(b).
For the reasons above, Appellant fails to meet the burden to show unexpected results.
	With respect to (c): The data provided does not meet the burden required to show unexpected results.  
A useful summary of the examples discussed and results are provided below.
Fits claim language
Example 1 (sulfolane at 2%, phosphazene at 7%, nitrile at 3%, sultone at 2%)
Example 6 (sulfolane at 2%, phosphazene at 7%, nitrile at 4%, sultone at 3.5%)
Outside of claim language
Examples 2 and 5 (sulfolane at 2%, phosphazene at 7%, nitrile at 3%)
Flash point data (table 2)

Example 1 – 40ºC
Example 5 – 37 ºC
Example 2 – 38 ºC (*Not compared within the Appeal Brief, however set forth by Appellant to be an equivalent showing to Example 5, see p10)
MPEP 716.02(d) is not met (results are not commensurate in scope with the claimed invention): Only one data point of the claimed range regarding the amounts of sulfonlane (lowest point of claim range) and phosphazene (highest point of the claim range).  The examples that fall outside of the claim language do not include the sultone.  However, to demonstrate criticality of a claimed range, comparison of a sufficient number of tests both inside and outside of the claimed range must be demonstrated (see MPEP 716.02(d)(II)).  A broader range of the inclusion of the sulfolane and phosphazene must be shown (along the entire claimed range), as well as different values of nitriles and sultones (instead of the narrow points that are shown) to truly show unexpected results.
MPEP 716.02(c)(II) supports that expected beneficial results are evidence of obviousness.  Since Hayakawa et al. states that the sultone increases chemical stability, it is unsure what unexpected result is achieved by adding the sultone, as the differences that are seen are expected results all due to an increase in stability of the electrolyte, which supports obviousness.  (It is unclear why a higher flash point is not indicative of stability, which Hayakawa’s addition of sultone is used for.)
MPEP 716.02(b) is not, as Appellant fails to explain the data and establish that results are unexpected and significant.  For non-limiting example, only a two degree difference exists between Example 5 (outside of the claimed invention) and Example 6 (within the 
For the reasons above, Appellant fails to meet the burden to show unexpected results.
Thus, the argument is not persuasive, and the rejection of record should be maintained.
Issue C(2) – Appellant argues that the previous office action stated that no showing of unexpected results “via the combination” of Hayakawa is shown due to Hayakawa teaching including nitrile and sultone for stability and/or safety citing MPEP 716.02(c) is incorrect since MPEP 716.02(e)(III) states that the claimed invention is not required to compare the claimed invention with subject matter that does not exist in the prior art, and thus the evidence of unexpected results has been improperly discounted.
	Examiner respectfully disagrees.  A comparison to the combination (which contradicts MPEP 176.02(e)(III) was not meant an emphasis in the previous response.  Examiner’s previous response was drawn towards Applicant failing to meet the burden to show unexpected results as set forth by MPEP 716.02(b) and MPEP 716.02(c).  Specifically, MPEP 716.02(c)(II) states that expected beneficial results are evidence of obviousness, where the combination appears to be made for the same reasons as the 
Issue C(3) – Appellant argues that claimed invention would not be obvious because (a) Hayakawa discloses that an electrolyte may include a sultone but does not use a sultone in an example and (b) neither Horikawa and Hayakawa disclose a specific composition, as Horikawa discloses a combination of phosphazene and sulfone, and Hayakawa discloses the use of a nitrile that may include a sultone, thus (c) concluding a selection of chemical formula 1 or chemical formula 2, a nitrile based compound, and sultone, as combined with a phosphazene and sulfone (different kind of sulfone) of Horikawa. 
	Examiner respectfully disagrees.

With respect to (b): The argument appears to be piecemeal analysis, as it appears to argue that neither Horikawa nor Hayakawa shows the specific combination.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to (c):  Horikawa et al. teaches the claimed phosphazene and sulfone.  Hayakawa’s teaching in general is regarding improving the stability of the electrolyte by including a sulfone (although not the same sulfone in Horikawa) in combination with a nitrile, and preferably a sultone.  It is unsure why the general teaching would not render obvious the use of a nitrile and sultone when combined with Horikawa (for the improvements in stability and safety, as set forth in the rejection).  Regarding the slight differences in sulfones, Appellant has not provided any proof or reasoning as to why predictability would not be expected between sulfones (wherein sulfones would be 
Thus, the argument is not persuasive, and the rejection of record should be maintained.
Issue C(4) – With respect to the arguments regarding the 103 rejections, Appellant argues that the prior art used to render obvious the rejected claims (Kodama and Xu) do not cure the deficiencies of the rejection applied to the independent claim (Horikawa and Hayakwa).  
	Appellant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EUGENIA WANG/
Primary Examiner, Art Unit 1796   
                                                                                                                                                                                                     

Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729  

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                              




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.